Order entered February 21, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01081-CV

          IN THE INTEREST OF M.B., K.B., C.B., D.B., AND M.B., CHILDREN

                      On Appeal from the 470th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 470-55401-2017

                                           ORDER
       Before the Court is appellant’s February 19, 2019 second opposed motion for extension

of time to file brief. We GRANT the motion and ORDER the brief be filed no later than March

21, 2019. We caution appellant that further extension requests will be disfavored.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE